Title: To John Adams from Timothy Pickering, 17 July 1797
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State July 17. 1797.

Judge Sullivan has sent me the inclosed copy of a letter he wrote to Governor Jay, requesting him to give his testimony personally to the board of Commissioners to sit at Boston the 1& of August on the St. Croix Boundary. He (Judge Sullivan) conceives your personal testimony alike necessary. But the Commissioners can never think of declaring your presence, or Govr. Jay’s, indispensable, seeing the business and duties of your public offices may absolutely forbid your absence from your seats of Government. If however you can make your wished for visit to Boston coincide with the sitting of the Commissioners, your personal information may be more full and satisfactory than any deposition.
Mr. Sullivan says you can give me the names of several gentlemen in or near Philadelphia whose testimonies may be important; & he desires measures may be taken to procure their attendance.
With great respect, I am / Sir your most obt. servt.

T. Pickering